Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x

UNITED STATES OF AMERICA, :
O06-cr-991 (JSR)

Vv.

OPINION & ORDER

JOEL AUSTIN,

Defendant. :
oe ee x
JED S&S. RAKOFF, U.S.D.d.
The United States Probation Office (“Probation”) has

petitioned this Court to revoke defendant Joel Austin’s term of
supervised release and impose a new term of imprisonment, aileging
two violations of the conditions upon which Austin was released:
first, that Austin sold narcotics on August 1, 2020; and second,
that he possessed narcotics with an intent to sell them on August
7, 2020. Austin denies the allegations and moves for trial by
jury. Austin argues that this Court cannot constitutionally revoke
his term of supervised release and sentence him to a further term
of imprisonment under 18 U.S.C. § 3583(e) & (g) unless a jury first
finds that he committed the alleged violations. He relies upon

Apprendi v. New Jersey, 530 U.S. 466 (2000), and its progeny,

 

including Alleyne v. United States, 570 U.S. 99 (2013), and United

 

States v. Haymond, 139 S. Ct. 2369 (2019).

 

Legal Standard
The right not to be criminally punished except upon a jury

verdict finding proof of guilt beyond a reasonable doubt is a

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 2 of 16

hallowed and precious right that goes back at least to the time of
the Magna Carta, which provided that “[njo free man shall be taken
or imprisoned or outlawed, or exiled, or in any way ruined, nor
will we go against or send against him, except by the lawful
judgment of his peers, or by the law of the land.” Magna Carta
ch. 39 (1215). No group was more aware of these rights than the
Founding Fathers, who had protested their erosion at the hands of
the British colonial judges. In the words of Justice Story, “trial
by jury in criminal cases .. . was from very early times insisted
on by our ancestors in the parent country, as the great bulwark of
their civil and political liberties, and watched with an unceasing
jealousy and solicitude.” 3 J. Story, COMMENTARIES ON THE CONSTITUTION
OF THE UNTTED Stares § 1773 (1833). The early Americans “brought this
great privilege with them, as their birth-right and inheritance,
as a part of that admirable common law, which had fenced round,
and interposed barriers on every side against the approaches of
arbitrary power.” Id. In particular, trial by jury offered
“security against the prejudices of judges, who may partake of the
wishes and opinions of the government, and against the passions of
the multitude, who may demand their victim with a clamorous
precipitancy.” Id. § 1774.

This guarantee was enshrined in the Sixth Amendment, which
provides, “In all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial, by an impartial jury of

~2-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 3 of 16

the State and district wherein the crime shall have been committed
.” U.S. Const. amend. VI.! And in the centuries since, the
Supreme Court has continuously recognized that defendants’ jury

trial rights must “be jealously preserved.” Patton v. United

 

States, 281 U.S. 276, 312-13 (1930), abrogated on other grounds by

 

Williams v. Fla., 399 U.S. 78 (1976). For example,

the maintenance of the jury as a fact-finding body in
criminal cases is of such importance and has such a place
in our traditions, that, before any waiver can become
effective, the consent of government counsel and the
sanction of the court must be had, in addition to the
express and intelligent consent of the defendant. And
the duty of the trial court in that regard is not to be
discharged as a mere matter of rote, but with sound and
advised discretion, with an eye to avoid unreasonable or
undue departures from that mode of trial or from any of
the essential elements thereof, and with a caution
increasing in degree as the offenses dealt with increase
in gravity.

More recently, the Supreme Court's seminal case on this topic
was its decision in Apprendi, in which the Court considered a law
permitting longer sentences if a trial judge found, based upon a

preponderance of the evidence, that a convicted defendant had

 

1 Tt is also well-established that the Constitution requires that
a jury cannot convict a defendant unless it finds proof of guilt
beyond a reasonable doubt. Alleyne v. United States, 570 U.S. 99,
104 (2013) (The Sixth Amendment jury trial right, “in conjunction
with the Due Process Clause, requires that each element of a crime
be proved to the jury beyond a reasonable doubt.”); In re Winship,
397 U.S. 358, 361-364 (1970) (describing the “vital role in the
American scheme of criminal procedure” played by the reasonable-
doubt standard).

 

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 4 of 16

committed a hate crime. The Supreme Court found this procedure
unconstitutional, It held that, apart from the fact of a prior
conviction (where, of course, a right to jury is present during
that prior proceeding), “any fact that increases the penalty for
a crime beyond the prescribed maximum must be submitted to a jury
and proved beyond a reasonable doubt” or admitted through a guilty
plea after a defendant has knowingly waived the right to such a
trial. Apprendi, 530 U.S. at 495, In 2004, the Court recognized
that the same principle applied to judicial factfinding that
permitted an “exceptional” sentence beyond the “standard” range

prescribed by statute. Blakely v. Washington, 542 U.S. 296, 303

 

{2004}, And in 2013, the Court recognized that the reasoning
“applies with equal force to facts increasing the mandatory
minimum.” Alleyne, 570 U.S. at 111-112. It is now beyond cavil
that, regardless of the particular context in which a sentence is
imposed, “{w]hen a judge inflicts punishment that the jury’s
verdict alone does not allow, the jury has not found ali the facts
which the law makes essential to the punishment, and the judge
exceeds his proper authority.” Blakely, 542 U.S. at 304 (internal
quotation marks and citation omitted}.

To be sure, a judge’s sentence below what the jury has
authorized can be conditioned on adherence to specified
requirements. Thus, while judges have long been empowered to

sentence a convicted defendant to probation rather than prison, 18

-4-—

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 5 of 16

U.S.C. § 3561 (1982 ed.), probationers (and parolees) have to abide
by conditions of release. If they violate them, they can be sent,
or sent back, to prison for up to the maximum sentence originally

authorized by the statute of conviction. See Morrissey v. Brewer,

 

408 U.S. 471, 478 (1972). As the Supreme Court explained in 1972,
“[t]he enforcement leverage that supports the ‘parole conditions
derives from the authority to return the parolee to prison to serve

out the balance of his sentence if he fails to abide by the rules.”

 

Id. at 478-79 (emphasis added).

Congress substantially modified the federal sentencing system
with the Sentencing Reform Act of 1984. The use of parole was
largely phased out, and instead Congress permitted courts to
sentence convicted defendants to terms of “supervised release”
following imprisonment. But none of this could alter the foregoing
constitutional principles embodied in the Fifth and Sixth
Amendments.

Last year, a plurality of the Supreme Court recognized as

much in Haymond v. United States, 139 8. Ct. 2369 (2019}, where

 

the Court held unconstitutional the last two sentences of 18 U.S.C.
§ 3583(k), which provide that “[i]f a defendant required to
register under [a particular statute] commits any [of several]
criminal offense[s] . . . , the court shall revoke the term of
supervised release and require the defendant to serve a term of

imprisonment .. . not less than 5 years.” Writing for the four-

a5

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 6 of 16

justice plurality, Justice Gorsuch explained that “fo]nly a jury,
acting on proof beyond a reasonable doubt, may take a person's
liberty.” Haymond, 139 S. Ct. at 2373 (plurality).

Based on the facts reflected in the jury’s verdict, Mr.
Haymond faced a lawful prison term of between zero and
10 years ... . But then a judge--acting without a
jury and based only on a preponderance of the evidence--
found that Mr. Haymond had engaged in additional conduct
in violation of the terms of his supervised release.
Under § 3583(k), that judicial factfinding triggered a
new punishment in the form of a prison term of at least
five years and up to life.

Td. at 2378. The plurality analogized to Alleyne v. United States,

 

570 U.S. 99 (2013), explaining that in both cases, a judge found
facts that “increased the legally prescribed range of allowable
sentences,” and concluding that in both cases this was “in
violation of the Fifth and Sixth Amendments.” Id. (internal
quotation marks omitted). The Court thus found the statutory
provision unconstitutional.

The plurality also expressly rejected the Government’ s
argument that post-conviction supervised release revocation
proceedings were somehow different from ordinary sentencings for
constitutional purposes. The plurality explained that “any
increase in a defendant’s authorized punishment contingent on the
finding of a fact requires a jury and proof beyond a reasonable
doubt no matter what the government chooses to call the exercise.”
Id. at 2379 (internal quotation marks and citation omitted).

Justice Breyer concurred in the judgment, providing the fifth

—G—

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 7 of 16

vote to strike down the last two sentences of § 3583(k)}. He
cautioned in dictum that he “agree{d] with much of the dissent, in
particular that the role of the judge in a supervised-release
proceeding is consistent with traditional parole.” Haymond, 139
S. Ct. at 2385 (Breyer, J., concurring in the judgment). However,
he nevertheless found § 3583{k) unconstitutional, reasoning that
it was unlike ordinary supervised release and more like punishment
for a new crime, for three reasons:

First, § 3583(k) applies only when a defendant commits

a discrete set of federal criminal offenses specified in

the statute. Second, § 3583{k) takes away the judge's

discretion to decide whether violation of a condition of

supervised release should result in imprisonment and for

how long. Third, § 3583(k) limits the judge's discretion

in a particular manner: by imposing a mandatory minimum

term of imprisonment of “not less than 95 years” upon a

judge's finding that a defendant has “commit {ted] any”

listed “criminal offense.”
Td, at 2386.

To be sure, the Supreme Court did not reach either § 3583 (e)
or § 3583(g), the supervised release provisions at issue in the
case now before this Court, but the plurality recognized that
Apprendi and its progeny could be read to “raise Sixth Amendment
issues in a small set of cases” under § 3583(e)--specifically,
cases where “combining a defendant's initial and post-revocation
sentences issued under § 3583(e) will . . . yield a term of

imprisonment that exceeds the statutory maximum term of

imprisonment the jury has authorized for the original crime of

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 8 of 16

conviction.” Id. at 2384 (plurality).

Nevertheless, the divided decisions in Haymond leave somewhat
uncertain how the instant matter should be resolved. However, the
Second Circuit has considered the implications of Haymond in one

published opinion, United States v. Doka, 955 F.3d 290 (2d Cir.

 

Apr. 8, 2020). Doka appealed, coincidentally, from this judge’s
decision to revoke Doka’s term of supervised release and impose a
new term of imprisonment, a judgment imposed prior to Haymona.
The new term of imprisonment did not exceed the maximum sentence
permitted by the underlying conviction. Following Haymond,
however, Doka argued for the first time on appeal that he
nonetheless had a right to trial by jury and proof beyond a
reasonable doubt. The Second Circuit disagreed, concluding as
follows:

(1) The Supreme Court’s decision in United States v.
Haymond holding that a different supervised release
provision, 18 U.S.C, § 3583 (k), is
unconstitutional, did not undermine our well-—
settled precedent acknowledging that the
Constitution permits a sentencing judge to find
facts under a preponderance-of-the-evidence
standard in revocation proceedings as authorized by
18 U.S.C. § 3583(e) (3).

(2) Haymond’s hoiding is limited to § 3583(k) and does
not extend to § 3583(e} (3).

(3) Under the controlling rule in Haymond set forth in
Justice Breyer’s opinion concurring in the
judgment, § 3583(e) (3) does not present any of the
three factors that, in combination, render
§ 3583 {k} unconstitutional. Specifically,
§ 3583(e) (3) does not apply to a discrete set of

-8-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 9 of 16

offenses; eliminate the sentencing judge's
discretion in revocation proceedings; or impose a
mandatory minimum term of imprisonment for the
violation of a condition of supervised release.

(4) In sum, § 3583(e)(3) remains constitutional under

our well-settled Circuit precedent, and the
District Court’s revocation of Doka’s term of
supervised release based on its findings by a
wreponderance of the evidence did not violate
Doka’s rights under the Fifth and Sixth Amendments.
Id. at 298-99.
Analysis

Against this background, the Court turns to the issue at hand.
The immediate questions are: does Doka control this case, and, if
so, to what extent?

Austin argues that Doka does not control this case for two
reasons. First, he notes that the only alleged violations of
supervised release here are violations of state law, and “fil]n
connection with each of those [state court] proceedings, Mr. Austin
would have had attendant statutory and constitutional rights.”
Reply Br., ECF No. 86, at 4. Thus, he argues, to deny him trial
by jury and proof beyond a reasonable doubt now would be tantamount
to an end run around the Bill of Rights.

Certainly, Austin will have rights in state court, including
trial by jury and proof beyond a reasonable doubt, but it does not
follow that he has such rights in this revocation proceeding. A

state court proceeding would concern Austin’s alleged violations

of state law, and the jury would not be bound by this court's

-9-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 10 of 16

findings on the parallel violation of supervised release. The
revocation proceedings before the Court concern only Austin’s
alleged breach of this Court's order imposing mandatory conditions
of supervised release. Decades of precedent show that, when
presented with the question whether this Court should require
Austin to “serve out the balance of his sentence [because] he
failfed] to abide by the rules,” Morrissey, 408 U.S. at A78-79,
the Court need not offer trial by jury merely because the alleged
violations happen also to constitute state-law crimes. See Doka,
955 F.3d at 294 (*[A] violation of supervised release is not a
separate basis for criminal punishment that requires a jury verdict
and all that that entaiis.”) (internal quotation marks omitted).
Indeed, though the Second Circuit did not explicitly address this
point, at least two of the violations at issue in Doka were
state-law crimes. Id. at 293.

Second, Austin argues that Doka does not control because the
violations at issue here are covered by § 3583(g). He argues that
§ 3583(q) raises an issue not considered by the Second Circuit, in

that it mandates imprisonment upon a finding of violation:

 

2 Austin is correct that Justice Breyer’s concurring opinion in
Haymond relied upon the fact that the supervised release violations
proscribed by § 3583(k) were also crimes, but his point was a
categorical one: “§ 3583 (k) applies only when a defendant commits”
crimes. 139 S$. Ct. at 2386 (Breyer, J. concurring in the judgment)
(emphasis added). By contrast, § 3583{g) applies also to technical
violations, such as “refus[al] to comply with drug testing.” 18
U.S.C. § 3583 (g) (3).

-10-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 11 of 16

Tf the defendant .. . possesses a controlled substance
in violation of the condition set forth in subsection
(d) . . .[,] the court shall revoke the term of

supervised release and require the defendant to serve a

term of imprisonment not to exceed the maximum term of

imprisonment authorized under subsection (e@) (3).

18 U.S.C. § 3583(g).

This Court agrees that Doka does not control that issue
because the Second Circuit did not address the mandatory nature of
§ 3583(g). And in addressing the mandatory nature of a different
provision, § 3583(k), in Haymond the plurality noted that “just
like the facts the judge found at the defendant's sentencing
hearing in Alleyne, the facts the judge found here increased ‘the
legally prescribed range of allowable sentences’ in violation of
the Fifth and Sixth Amendments. In this case, that meant Mr.
Haymond faced a minimum of five years in prison instead of as
little as none,” 139 S$. Ct. at 2378 (citation omitted).
Similarly, Justice Breyer, concurring in the judgment, found
§ 3583(k) unconstitutional in part because “§ 3583(k) takes away
the judge's discretion to decide whether violation of a condition
of supervised release should result in imprisonment and for how
long.” Id. at 2386.

Given the mandatory nature of § 3583(g), wouid this Court’s
factual findings by a preponderance of the evidence
unconstitutionally “increase[] the legally prescribed range of

allowable sentences”? The Court will consider the prescribed

-1L1i-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 12 of 16

minimum and the prescribed maximum separately. With respect to
the prescribed minimum, on the one hand, upon revocation the Court
would need to “reguire the defendant to serve a term of
imprisonment.” 18 U.S.C. § 3583(g). On the other hand, the
statute specifies no mandatory minimum; the Court may impose any

reasonable term. See United States v. Wirth, 250 F.3d 165, 169

 

(2d Cir. 2001) (such a sentence must be affirmed unless “plainly
unreasonable”). The Second Circuit has suggested that sentencing
a defendant to a custodial drug treatment program might suffice,
in appropriate circumstances. Id. at 167 n.1. Or the Court might
sentence the defendant to a nominal term of imprisonment of one
hour, or even one second, in the custody of the U.S. Marshals

Service. As Judge Nathan held in United States v. Hernandez, No.

 

14-CR-783 (AIN), 2019 WL 6324743, at *3-4 (S.D.N.¥. Nov. 26, 2019):
“§ 3583(g) creates the most minimal of mandatory minimums. A
sentence of one day, one hour, or even time served would satisfy
its command. This de minimis mandate does not sufficiently
distinguish § 3583(g) from § 3583{e) (3) for purposes of the jury
trial right.”

This Court agrees. Whereas the judicial factfinding in
Haymond exposed the defendant to “a minimum of five years in prison
instead of as little as none,” 139 S. Ct. at 2378 (plurality),

here, judicial factfinding would not meaningfully change the

-1?-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 13 of 16

authorized minimum term; the minimum would increase by only a
nominal, infinitesimally small amount.?

It should also be remembered that the hallowed right to trial
by jury attaches only when defendants face serious sanctions for

serious crimes. Cf. Blanton v. City of N. Las Vegas, 489 U.S.

 

538, 539 (1989) (no jury trial for “petty” offense of driving under
the influence of alcohol). On balance, this Court concludes that
the nominal, arbitrarily short increase in Austin’s prison term
required by § 3583(g) is not of constitutional moment.‘

The above analysis relates to the minimum prison term Austin
would face upon revocation. The Court now turns to the upper end
of the prescribed range. The parties have long disputed whether,

following his original conviction, Austin was subject to a

 

3 A high school math teacher might explain that an arbitrarily
small increase in a value is essentially indistinguishable from no
increase at all using a limit function, to wit:

Original minimum sentence = 15 years
to . 4
New minimum sentence = 15+ lim==15+0=15 years
now

4 The Court does not mean to suggest, outside the context of
supervised release, that a conviction followed by an arbitrarily
short but mandatory term of imprisonment is constitutionally

equivalent to a conviction followed by no prison term at all. In
those circumstances, the imposition of a prison term, even a
nominal one, could have collateral consequences. But in the

supervised release context, by definition, the supervisee has
already served a prison term and remains on supervised release.
Austin has suggested no collateral consequences that would follow
a momentary, token “reimprisonment.”

-13-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 14 of 16

statutory maximum of life, as this Court originally found in 2007,
or a statutory maximum of 10 years, as this Court found in 2017
when granting Austin’s § 2255 motion. See Order Granting § 2255
Motion, ECF No. 42. This Court’s 2017 opinion was vacated and
remanded for further consideration in light of United States v.
Thrower, 914 F.3d 770, 770 (2d Cir, 2019). See Mandate, ECF No.
57, Since then, this Court has opined that Austin’s argument for
a ten-year maximum “appears foreclosed by Thrower (though again,
defense counsel is invited to respond).” Order Granting Motion to
Remand, ECF No. 53, at 7. The parties submitted supplemental
briefing, but the Court left the question open when it granted
compassionate release, optimistically concluding that Austin’s
§ 2255 motion was, “for all practical purposes, .. . moot” since
only a few months of supervised release remained on Austin’s
sentence. Order Granting Motion for Reduction in Sentence, ECF
No. 72, at 10 n.4, Now the question is again live.

The Haymond plurality recognized that § 3583{e) could “raise
Sixth Amendment issues in a small set of cases,” when “combining
a defendant's initial and post~revocation sentences issued under
§ 3583(e) will... yield a term of imprisonment that exceeds the
statutory maximum term of imprisonment the jury has authorized for
the original crime of conviction.” Haymond, 139 S. Ct. at 2384
(plurality); see also Doka, 955 F.3d at 298 n.38 (acknowledging

the issue but pointing out that “the sum of Doka’s initial and

-14-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 15 of 16

wost-revocation sentences . . . is well within the range of
allowable sentences as prescribed by Congress and authorized by
the jury’s verdict of his underlying conviction . .. .”). The
reason for this concern is that, when district courts revoke
supervised release, the new sentences they impose are treated, for
constitutional purposes, “as part of the penalty for the initial

offense.” Johnson v. United States, 529 U.S. 694, 700 (2000).

 

Based only on the Court's own factual findings, the Court must
not, therefore, impose a sentence that would cause the total
penalty to exceed the sentence authorized by the original
conviction, because “[wlhen a judge inflicts punishment that the
jury’s verdict alone does not allow, the jury has not found all
the facts which the law makes essential to the punishment, and the

judge exceeds his proper authority.” Blakely v. Washington, 542

 

U.S. 296, 304 (2004) (internal quotation marks and citation
omitted).

If Austin is correct, despite Thrower, that the maximum
authorized term of imprisonment following his original conviction
was ten years (which he has now served), then imposing a further
prison term now without trial by jury and proof beyond a reasonable
doubt would unconstitutionally “exceed[] the statutory maximum
term of imprisonment the jury has authorized for the original crime

of conviction.” Haymond, 139 S. Ct. at 2384 (piurality).

—-35-

 
Case 1:06-cr-00991-JSR Document 92 Filed 11/17/20 Page 16 of 16

The Court could address this issue in several ways: the Court
could resolve the question whether the original conviction
authorized a term of life or only of ten years. Or the Court could
exercise its inherent authority to empanel a jury, obviating any
constitutional concerns. But the Court chooses a third approach.
Having held an evidentiary hearing on the alleged violations of
supervised release, the Court will issue findings of fact and
conclusions of law with respect to those charges. Then, if the
Court finds that Austin committed one or both alleged violations,
Austin is free to renew at sentencing his argument that the proper
statutory maximum for his crime of conviction was ten years,
despite Thrower. If the Court agrees, then, for the reasons stated
herein, it cannot and will not impose a further prison term.

For the foregoing reasons, Austin’s motion for trial by jury

is hereby denied.

 

SO ORDERED.
Dated: New York, NY yb b Lull]
November 17, 2020 . RAKOFF, Ue S.D.d.

-16-

 
